DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/13/2019 are accepted.

Specification
The specification filed on 09/13/2019 is accepted.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 06/19/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations
In claim 1, line 3, “a spike converter configured to generate”,
In claim 1, line 6, “a spike image generator configured to generate”,
In claim 1, line 8, “an image converter configured to convert”,
In claim 1, line 10, “an image discriminator configured to provide”,
In claim 7, line 3, “a spike image generator configured to output”,
In claim 7, line 6, “an image discriminator configured to generate”,
In claim 11, line 2, “an image converter configured to convert”,
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “converter, generator, discriminator” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification does not show any corresponding structure that support the above “converter, generator, discriminator”.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The examiner considers Claims 1, 7 and 11 invoking 112(f) having “generic placeholders” performing functional limitations (generate, generate, convert, provide, output, generate and convert). 
However, the claims are rejected under 112 second paragraph as being indefinite because the specification fails to clearly specifies the corresponding structure to the claimed function where the identification of the corresponding structure is required (37 CFR 1.105).
Claims 2-6 are rejected for being dependent on a rejected base claim, namely claim 1.
Claims 8-10 are rejected for being directly or indirectly dependent on a rejected base claim, namely claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ponulak (US Pub. 2013/0151448) in view of Alvarez-Icaza Rivera et al. (US Patent 9,881,252) and further in view of Coenen et al. (US Patent 9,189,730).
	As per claim 1, Ponulak teaches an electronic circuit for implementing a generative adversarial neural network, comprising: 
a spike converter [neuron 302] configured to generate a first signal including spike 5signals [Fig. 3A shows node 302 (neuron) receives inputs 308 (comprising analog signals) and generate outputs 310 (comprising spike signals)];  
a spike image generator [neuron/node] configured to generate a second signal [paragraph 0050, “a node capable of dynamically adjusting or learning with respect to heterogeneous inputs”; Fig. 7, paragraph 0142, “FIGS. 7A-7B present data related to simulation results for the neuron trained using analog input signals x,(t), and configured to generate a spiking output signal Sj(t) that matches the target spiking signal Sjd(t) using the learning rule Eqn. 10”; paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target and output vectors is computed”; It can be seen that the neuron is trained (to perform the learning) in part using the error between the target and output to generate the more accurate outputs (including generating a second signal/output; paragraph 0132, “an exemplary embodiment of a signal conversion approach using the universal nodes (e.g., the node 302 of FIG. 3A) and the universal learning rule of Eqn. 10 and 11”; Fig. 4 shows the neuron at each time step receives inputs and generates outputs where at time t1, first signal is generated, at time t2, second signal is generated] including spike signals being selected, based on a weight, among the spike signals of the first signal [Fig. 4, paragraphs 0132-0133, “an exemplary embodiment of a signal conversion approach using the universal nodes (e.g., the node 302 of FIG. 3A) and the universal learning rule of Eqn. 10 and 11 … At time t1, the node 422 receives a group of analog inputs 428 via the connections 424, and it produces spiking output s3(t) 430 (first spike signal) … At time t2, the node 402 receives a group of mixed inputs 438 (including signal s3(t) of the first signal) via the connections 404, and it produces analog output yi(t) 440”; paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target and output vectors is computed”; paragraph 0094, “adjustment and modification of neuronal state(s) and/or synaptic parameters in order to achieve a desired output for the particular given input signals”; paragraph 0097, “ the synaptic connection adjustment includes modification of synaptic weights”];  
10an image converter [neuron] configured to convert the spike signals of the second signal [output signal at time t2] to generate third data [output signal at time t2 presenting in analog] being represented in an analog domain [Fig. 4, paragraphs 0132-0133, “an exemplary embodiment of a signal conversion approach using the universal nodes (e.g., the node 302 of FIG. 3A) and the universal learning rule of Eqn. 10 and 11 … At time t1, the node 422 receives a group of analog inputs 428 via the connections 424, and it produces spiking output s3(t) 430 (first spike signal) … At time t2, the node 402 receives a group of mixed inputs 438 via the connections 404, and it produces analog output yi(t) 440 (generating second signal during the training/learning), where, the output yi(t) 440 is presented in an analog domain”]; and 
result data being associated with a difference between a value of the third data and a value of the second data [paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target (second data) and output (third data) vectors is computed”]; 
15wherein the spike image generator [node/neuron] is further configured to determine the weight based on the result data [paragraph 0050, “a node capable of dynamically adjusting or learning with respect to heterogeneous inputs”; paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target and output vectors is computed”; paragraph 0094, “adjustment and modification of neuronal state(s) and/or synaptic parameters in order to achieve a desired output for the particular given input signals”; paragraph 0097, “ the synaptic connection adjustment includes modification of synaptic weights”; It can be seen the node/neuron implements learning (by adjusting the weights) based on the error between the target and output].  
Ponulak does not teach
the number of the spike signals being determined based on first data associated with second data within a reference time interval;
an image discriminator configured to provide the spike image generator with result data being associated with a difference between a value of the third data and a value of the second data (emphasis added). 
Alvarez-Icaza Rivera teaches 
the number of the spike signals being determined based on first data associated with second data within a reference time interval [Col. 11, table 2, “the number of spike event packets generated for input data D is proportional to the input data D and uniformly distributed over a span of time”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of implementing learning for analog and spiking signals in artificial neural networks of Ponulak to include the number of the spike signals being determined based on input data within a reference time interval of Alvarez-Icaza Rivera. Doing so would help determining the maximum number of spike event packets created for the input data D (Alvarez-Icaza Rivera, Col. 16, line 10-12).
Ponulak and Alvarez-Icaza Rivera do not explicitly teach
an image discriminator configured to provide the spike image generator with result data being associated with a difference between a value of the third data and a value of the second data (emphasis added). 
Coenen teaches 
an image discriminator configured to provide the spike image generator with result data being associated with a difference between a value of the third data and a value of the second data [Fig. 4, Col. 14, lines 16-49, “The learning block 420 may receive the input X and output y signals … the learning block 420 may optimize performance of the control system (e.g., the network 400 of FIG. 4) that is characterized by optimization of the average value of the performance function F(x,y,q,r) … the value of the function F may be calculated based on a difference between the output y of the control block 410 and a reference signal r=yd characterizing the desired control block output”; Col. 13, lines 44-46, “the signal X(t) may comprise an array of pixel values (e.g., RGB, CMYK, HSV, HSL, gray scale, and/or other pixel values) in the input image”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of implementing learning for analog and spiking signals in artificial neural networks of Ponulak to include the process of providing the learning block with result data being associated with a difference between a value of the output and a value of the desired output of Coenen. Doing so would help optimizing performance of the control system by optimization of the average value of the performance function F (Coenen, Col. 14, lines 33-35).

As per claim 2, Ponuak, Alvarez-Icaza Rivera and Coenen teach the electronic circuit of claim 1.
Ponuak further teaches
20a first synaptic neuron configured to generate a first neural spike signal based on the spike signals of the first signal [paragraph 0009, “When the signals received are strong enough (surpass a certain threshold), the neuron is activated and emits a signal through its output”]; 
a synapse circuit configured to generate a third signal having a level [weight] determined based on the first neural spike signal and a second neural spike signal [Fig. 4, paragraph 0132 disclose at time t1, the node 402, 422 … receives a group of spiking inputs via the connections and produces spiking output s1(t), s3(t) …, at tine t2, the input signals and the generated outputs s1(t), s3(t) are input to the neurons 402-432 … where, paragraph 0009, “When the signals received are strong enough (surpass a certain threshold), the neuron is activated and emits a signal through its output”; It can be seen that, when the integral contribution of all input connections to a post-synaptic neuron is below a threshold, the neuron 402-432 are inactive, and the current total weight from the inputs is the third signal]; and 
25a second synaptic neuron configured to generate the second neural spike 25signal based on the third signal [Fig. 4, paragraph 0132 disclose at time t1, the node 402, 422 … receives a group of spiking inputs via the connections and produces spiking output s1(t), s3(t) …, at tine t2, the input signals and the generated outputs s1(t), s3(t) are input to the neurons 402-432 … where, paragraph 0009, “When the signals received are strong enough (surpass a certain threshold), the neuron is activated and emits a signal through its output”, Fig. 4 shows outputs y1(t), s2(t) … are generated in the spike and non-spike domain; It can be seen that the second neural spike signal is generated based on the total weight associated with the third signal].  

As per claim 4, Ponuak, Alvarez-Icaza Rivera and Coenen teach the electronic circuit of claim 2.
Ponuak further teaches
accumulate the level of the third signal and to generate the second neural spike signal when the accumulated level of the third signal is greater 10than a threshold value [Fig. 4, paragraph 0132 disclose at time t1, the node 402, 422 … receives a group of spiking inputs via the connections and produces spiking output s1(t), s3(t) …, at time t2, the input signals and the generated outputs s1(t), s3(t) are input to the neurons 402-432 … where, paragraph 0009, “When the signals received are strong enough (surpass a certain threshold), the neuron is activated and emits a signal through its output”, Fig. 4 shows outputs y1(t), s2(t) … are generated in the spike and non-spike domain; It can be seen that the second neural spike signal is generated based on all input connections to the neuron (including total weight associated with the third signal) exceeds the threshold].  
  
As per claim 5, Ponuak, Alvarez-Icaza Rivera and Coenen teach the electronic circuit of claim 1.
Ponuak further teaches
the result data has a value obtained by subtracting the value of the third data from the value of the second data [paragraph 0050, “a node capable of dynamically adjusting or learning with respect to heterogeneous inputs”; paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target and output vectors is computed”].  

As per claim 6, Ponuak, Alvarez-Icaza Rivera and Coenen teach the electronic circuit of claim 1.
Coenen further teaches
the first data, the second data, and the third data represent information associated with an image [Col. 2, lines 26-33, “The inputs 102, 106 may generally be referred to as sensory data and are encoded into spikes by an analog-to-spike converter”; Col. 6, lines 21-24, “the encoder block may be configured to encode analog and/or analog and spiking inputs into spiking outputs”; Col. 13, lines 44-46, “the signal X(t) may comprise an array of pixel values (e.g., RGB, CMYK, HSV, HSL, gray scale, and/or other pixel values) in the input image”; It can be seen that when the inputs is image relate, then the outputs represent information associated with an image]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of implementing learning for analog and spiking signals in artificial neural networks of Ponulak to include the first data, the second data, and the third data represent information associated with an image of Coenen. Doing so would help analyzing the image data using the spike neural network.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ponulak in view of Alvarez-Icaza Rivera et al. and further in view of and further in view of Gupta et al. (US Pub. 2015/0170028).
As per claim 3, Ponuak, Alvarez-Icaza Rivera and Coenen teach the electronic circuit of claim 2.
Ponuak further teaches
the synapse circuit has the weight determined based on the result data paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target and output vectors is computed”; paragraph 0094, “adjustment and modification of neuronal state(s) and/or synaptic parameters in order to achieve a desired output for the particular given input signals”; paragraph 0097, “ the synaptic connection adjustment includes modification of synaptic weights”;
Ponuak, Alvarez-Icaza Rivera and Coenen do not teach
generate the 5third signal having a magnitude determined based on the weight.  
Gupta teaches 
generate the 5third signal having a magnitude determined based on the weight [paragraphs 0047-0048, “a neuron generally produces an output spike when many of its inputs occur within a brief period (i.e., being cumulative sufficient to cause the output) … The STDP learning rule may effectively adapt a synaptic weight of a synapse connecting a presynaptic neuron to a postsynaptic neuron as a function of time difference between spike time tpre of the presynaptic neuron and spike time tpost of the postsynaptic neuron (i.e., t=tpost−tpre). A typical formulation of the STDP is to increase the synaptic weight (i.e., potentiate the synapse) if the time difference is positive (the presynaptic neuron fires before the postsynaptic neuron), and decrease the synaptic weight (i.e., depress the synapse) if the time difference is negative (the postsynaptic neuron fires before the presynaptic neuron)”; It can be seen that the output signal (third signal) having magnitude proportional to the weight of the synapse connecting a presynaptic neuron to a postsynaptic neuron].  
Paragraph 0056 in the specification of the Application recites “the signal Is having the magnitude that is determined based on a difference between the times at which the spike signal SK1 and the spike signal SK2 are received. For example, as the difference between the time at which the spike signal SK1 is received and the time at which the spike signal SK2 is received increases, the magnitude of the signal Is may increase”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of implementing learning for analog and spiking signals in artificial neural networks of Ponulak to include the process of generating the 5third signal having a magnitude determined based on the weight of Gupta. Doing so would help adjusting the strength of synaptic connections between neurons (Gupta, 0046).

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ponulak (US Pub. 2013/0151448) in view of Coenen et al. (US Patent 9,189,730).
As per claim 7, Ponulak teaches an electronic circuit for implementing a generative adversarial neural network, comprising: 
20a spike image generator [neuron/node] configured to output first spike signals [paragraph 0050, “a node capable of dynamically adjusting or learning with respect to heterogeneous inputs”; Fig. 7, paragraph 0142, “FIGS. 7A-7B present data related to simulation results for the neuron trained using analog input signals x,(t), and configured to generate a spiking output signal Sj(t) that matches the target spiking signal Sjd(t) using the learning rule Eqn. 10”; paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target and output vectors is computed”; It can be seen that the neuron is trained (to perform the learning) in part using the error between the target and output to generate the more accurate outputs (including generating a second signal/output; paragraph 0132, “an exemplary embodiment of a signal conversion approach using the universal nodes (e.g., the node 302 of FIG. 3A) and the universal learning rule of Eqn. 10 and 11”; Fig. 4 shows the neuron at each time step receives inputs and generates outputs where at time t1, first signal is generated, at time t2, second signal is generated] being selected, based on a weight, among second spike signals [Fig. 4, paragraphs 0132-0133, “an exemplary embodiment of a signal conversion approach using the universal nodes (e.g., the node 302 of FIG. 3A) and the universal learning rule of Eqn. 10 and 11 … At time t1, the node 422 receives a group of analog inputs 428 via the connections 424, and it produces spiking output s3(t) 430 (first spike signal) … At time t2, the node 402 receives a group of mixed inputs 438 (including signal s3(t) of the first signal) via the connections 404, and it produces analog output yi(t) 440”; paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target and output vectors is computed”; paragraph 0094, “adjustment and modification of neuronal state(s) and/or synaptic parameters in order to achieve a desired output for the particular given input signals”; paragraph 0097, “ the synaptic connection adjustment includes modification of synaptic weights”], the second spike signals being converted from first data associated with second data [Fig. 3A shows node 302 (neuron) receives inputs 308 (comprising analog signals) and generate outputs 310 (comprising spike signals)]; and 
26wherein the spike image generator [node/neuron] is further configured to have the weight determined based on the result data [paragraph 0050, “a node capable of dynamically adjusting or learning with respect to heterogeneous inputs”; paragraph 0136, “In order to quantitatively evaluate the performance of learning, two distance measures are used … the mean square error (MSE) between the target and output vectors is computed”; paragraph 0094, “adjustment and modification of neuronal state(s) and/or synaptic parameters in order to achieve a desired output for the particular given input signals”; paragraph 0097, “ the synaptic connection adjustment includes modification of synaptic weights”; It can be seen the node/neuron implements learning (by adjusting the weights) based on the error between the target and output].   
Ponulak does not teach
an image discriminator configured to generate result data associated with a difference between a value of the second data and a value of third data being 25converted from the first spike signals.
Coenen teaches 
an image discriminator configured to generate result data associated with a difference between a value of the second data and a value of third data being 25converted from the first spike signals [Fig. 4, Col. 14, lines 16-49, “The learning block 420 may receive the input X and output y signals … the learning block 420 may optimize performance of the control system (e.g., the network 400 of FIG. 4) that is characterized by optimization of the average value of the performance function F(x,y,q,r) … the value of the function F may be calculated based on a difference between the output y of the control block 410 and a reference signal r=yd characterizing the desired control block output”; Col. 13, lines 44-46, “the signal X(t) may comprise an array of pixel values (e.g., RGB, CMYK, HSV, HSL, gray scale, and/or other pixel values) in the input image”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of implementing learning for analog and spiking signals in artificial neural networks of Ponulak to include the process of generating result data associated with a difference between a value of the second data and a value of third data being 25converted from the first spike signals of Coenen. Doing so would help optimizing performance of the control system by optimization of the average value of the performance function F (Coenen, Col. 14, lines 33-35).

As per claim 8, Ponuak and Coenen teach the electronic circuit of claim 7.
Ponuak further teaches
a synaptic circuit configured to accumulate a level of a synapse signal generated based on the weight and to output the first spike signals when the accumulated level is greater than a threshold value [Fig. 4, paragraph 0132 disclose at time t1, the node 402, 422 … receives a group of spiking inputs via the connections …, at time t2, the input signals and the generated outputs s1(t), s3(t) are input to the neurons 402-432 … where, paragraph 0009, “When the signals received are strong enough (surpass a certain threshold), the neuron is activated and emits a signal through its output”, Fig. 4 shows outputs s1(t), s3(t) y1(t), s2(t) … are generated based on all input connections to the neuron exceeds the threshold].    

As per claim 11, Ponuak and Coenen teach the electronic circuit of claim 7.
Ponuak further teaches
an image converter [neuron] configured to convert the first spike signals into the third data [output signal at time t2 presenting in analog] being represented in an analog domain [Fig. 4, paragraphs 0132-0133, “an exemplary embodiment of a signal conversion approach using the universal nodes (e.g., the node 302 of FIG. 3A) and the universal learning rule of Eqn. 10 and 11 … At time t1, the node 422 receives a group of analog inputs 428 via the connections 424, and it produces spiking output s3(t) 430 (first spike signal) … At time t2, the node 402 receives a group of mixed inputs 438 via the connections 404, and it produces analog output yi(t) 440 (generating second signal during the training/learning), where, the output yi(t) 440 is presented in an analog domain”];

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ponulak in view of Coenen et al. and further in view of Furuta et al. (US Patent 5,327,522).
As per claim 9, Ponuak and Coenen teach the electronic circuit of claim 8.
Ponuak and Coenen do not explicitly teach
an excitatory circuit configured to generate a first signal when the level of the synapse signal is positive, wherein the first signal has a level corresponding to the level of the synapse signal; and  
15an inhibitory circuit configured to generate a second signal when the level of the synapse signal is negative, wherein the second signal has a level corresponding to the level of the synapse signal.  
Furuta teaches
an excitatory circuit configured to generate a first signal when the level of the synapse signal is positive, wherein the first signal has a level corresponding to the level of the synapse signal [Col. 19, lines 36-60, “there are two types of couplings (or weighting), namely, the excitatory coupling and the inhibitory coupling. When making numerical calculations, the excitatory and inhibitory couplings are described by positive and negative signs on the weight function … the neuron unit 50 outputs "1" when only the output of the excitatory group is "1" (positive coupling)”]; and  
15an inhibitory circuit configured to generate a second signal when the level of the synapse signal is negative, wherein the second signal has a level corresponding to the level of the synapse signal [Col. 19, lines 36-60, “there are two types of couplings (or weighting), namely, the excitatory coupling and the inhibitory coupling. When making numerical calculations, the excitatory and inhibitory couplings are described by positive and negative signs on the weight function … the neuron unit 50 outputs "0" when only the output of the inhibitory group is "1" (negative coupling)”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of implementing learning for analog and spiking signals in artificial neural networks of Ponulak to include an excitatory circuit configured to generate a first signal when the level of the synapse signal is positive, and 15an inhibitory circuit configured to generate a second signal when the level of the synapse signal is negative of Coenen. Doing so would help generating the pulse train expressing the weight function (Furuta, Col. 18, lines 20-21).

As per claim 10, Ponuak, Coenen and Furuta teach the electronic circuit of claim 9.
Ponuak further teaches
an accumulation circuit configured to accumulate the level of the first signal and the level of the second signal and to generate a neural spike signal when the accumulated levels are greater than the threshold value [Fig. 4, paragraph 0132 disclose at time t1, the node 402, 422 … receives a group of spiking inputs via the connections and produces spiking output s1(t), s3(t) …, at time t2, the input signals and the generated outputs s1(t), s3(t) are input to the neurons 402-432 … where, paragraph 0009, “When the signals received are strong enough (surpass a certain threshold), the neuron is activated and emits a signal through its output”]; and 
a firing circuit configured to generate the first spike signals based on the 25neural spike signal [Fig. 4 shows outputs y1(t), s2(t) … are generated in the spike and non-spike domain; It can be seen that the second neural spike signal is generated based on the total weight accumulated]. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Carey et al. (US Pub. 2015/0262054) describes the received inputs may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons.
Ruckauer et al. (US Patent 9,286,397) describes a method of converting an analog neural network (ANN) to a spiking neural network (SNN).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128